Exhibit 10.16

 

[Date]

 

Dear [Name]:

 

I am happy to notify you that pursuant to our 2004 Equity and Incentive Awards
Plan (the “Plan”), you have been granted the number of shares of “restricted”
common stock outlined below. These shares are referred to as “restricted”
because you will enjoy many of the benefits of owning these shares (e.g., you
will receive dividends and benefit from stock splits), but you will not be able
to sell these shares until they “vest.” In addition, your restricted shares will
be subject to forfeiture under certain circumstances set forth in the attached
Restricted Stock Agreement (including if your employment ends, other than as a
result of your death, retirement or permanent disability, before some or all of
your restricted common stock vests).

  

Granted To: ___________ (“Participant”) Grant Date: ___________ Restricted
Shares Granted: ___________
   



Vesting Schedule: Ÿ 50% if you are still employed by us after 3 years;   Ÿ The
remaining 50% if you are still employed by us after 5 years; or   Ÿ 100% upon
your retirement, permanent disability or death (as set forth in paragraph 3(a)
of the attached Restricted Stock Agreement)

 

The stock certificates representing your restricted shares will be held by the
company until the portion thereof vests.

 

Important Tax Considerations. Because these restricted shares will vest upon
your retirement, they will be taxable immediately upon your retirement
eligibility. This means that you will need to include the fair market value of
any shares that have not vested when you become retirement eligible as taxable
income when you become retirement eligible, even though you will not be able to
sell the shares until the shares become vested.

 

In addition, unless you make the so-called “IRC Section 83(b)” election
described in the following paragraph: (i) you will not recognize taxable income
at the time of the grant of your restricted common stock; (ii) you will
recognize ordinary taxable income at the time each portion of your restricted
common stock vests (or when you become retirement eligible) in an amount equal
to the then fair market value of such vesting shares; (iii) thereafter any
otherwise taxable disposition of your vested shares of restricted common stock
(including any sale of such shares or transfer of such shares to the company in
connection with an exercise of stock options, but not including a gift of the
shares) will generally result in capital gain or loss (long-term or short-term
depending upon the length of time the restricted common stock is held after the
time the shares vest); (iv) dividends paid in cash and received by you prior to
the time the restrictions lapse will constitute ordinary income to you in the
year paid (but will not constitute qualified dividend income subject to the 15%
tax rate); and (v) any dividends paid in stock will be treated as an award of
additional restricted common stock subject to the tax treatment described above.

 

 

 

 

If you desire, within 30 days after the Grant Date, you may elect to recognize
ordinary income as of such date in an amount equal to the fair market value of
all of your restricted common stock on the Grant Date. If this so-called “IRC
Section 83(b)” election is made, then you will not recognize ordinary income at
the time each portion of your restricted common stock vests. In addition, if you
make this IRC Section 83(b) election, then the disposition of your restricted
common stock will result in a long-term capital gain or loss unless you retire
and make a taxable disposition within 1 year after the grant of the restricted
common stock (in which case your disposition will result in a short-term capital
gain or loss). If you make this IRC Section 83(b) election and subsequently
forfeit the restricted common stock, however, you will not be entitled to deduct
any loss. If you wish to make this IRC Section 83(b) election, please contact me
as soon as possible. You should consult with your tax advisor to determine the
tax consequences of acquiring the restricted common stock and the advantages and
disadvantages of filing the IRC Section 83(b) election. By accepting this award
letter and signing below, you acknowledge that it is your sole responsibility,
and not ours, to file a timely election under IRC Section 83(b), even if you
request that we or our representatives make this filing on your behalf.

 

  Sincerely,       THE MARCUS CORPORATION       By:     Title:  

 

By your signature below, you acknowledge receipt of the attached Restricted
Stock Agreement granted on the date shown above, which has been issued to you
under the terms and conditions of the Plan, you further acknowledge having read
this letter, the attached Restricted Stock Agreement and the Plan and you agree
to conform to all of the terms and conditions of this letter, the Restricted
Stock Agreement and the Plan.

 

Signature:     Date:     [Name]      

 

Note: If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form.

 

 

